   Case 3:20-cv-00395-S Document 57 Filed 05/25/21                    Page 1 of 2 PageID 421



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


JENNIFER RONDINELLI REILLY,

                                Plaintiff,                        Case No. 3:20-cv-00395-S

       - against -


LOUDER WITH CROWDER LLC,

                                Defendant.



                                LOCAL RULE 83.8(d) REPORT

       Richard Liebowitz, an attorney licensed to practice law in the State of New York,

respectfully submits this declaration in response to the Court’s Order, dated May 21, 2021,

which orders Mr. Liebowitz to provide a report complying with Local Rule 83.8(d).

       Mr. Liebowitz respectfully avers that he has complied with the local reporting

requirements concerning his interim suspension from the practice of law in the United States

District Court for the Southern District of New York (“S.D.N.Y.”).

        On December 9, 2020, Mr. Liebowitz, via counsel Michael Ross, transmitted written

notification to the Clerk of Court for the United States District Court, Northern District of Texas

that S.D.N.Y had imposed an interim suspension on Mr. Liebowitz pending a hearing. A true

and correct copy of the letter is attached hereto as Exhibit A.


                                                              Respectfully Submitted,
                                                              LIEBOWITZ LAW FIRM, PLLC

                                                              by: /richardliebowitz/
                                                              Richard Liebowitz
Case 3:20-cv-00395-S Document 57 Filed 05/25/21   Page 2 of 2 PageID 422



                                            11 Sunrise Plaza, Suite 305
                                            Valley Stream, NY 11580
                                            (516) 233-1660
                                            rl@liebowtizlawfirm.com

                                            Counsel for Plaintiff
                                            Jennifer R. Reilly




                                   2
